674 N.W.2d 182 (2004)
Jean O. KUISLE, Relator,
v.
SUNRISE ASSISTED LIVING, a/k/a Karrington Assisted Living and Royal & Sun Alliance Insurance Co., Respondents, and
Minnesota Department of Human Services, Intervenor.
No. A03-1178.
Supreme Court of Minnesota.
January 28, 2004.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers Compensation Court of Appeals filed July 23, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
/s/James H. Gilbert
Associate Justice